In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-507 CV

____________________


DON GARNER, Appellant


V.


PHADHANA TOSIRISUK AND UMPORN TOSIRISUK, Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-166432




MEMORANDUM OPINION 

	Don Garner appealed a take-nothing judgment.  The brief of appellant was due to be
filed on April 27, 2006.  On May 25, 2006, appellant was notified the case would be
submitted without briefs unless a brief and a motion for extension of time were filed within
ten days.  The appeal was submitted without briefs because the appellant failed to file his
brief.  See Tex. R. App. P. 38.8.  After we notified the parties of the submission date, the
appellant requested additional time to file the brief.  On July 18, 2006, we informed the
appellant that the Court would not consider a motion for extension of time unless he
submitted a brief with the motion.  We have not received a brief from the appellant.  In the
absence of a brief assigning error, we dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1).
	APPEAL DISMISSED.

								____________________________
									DAVID GAULTNEY
										 Justice

Submitted on July 28, 2006
Opinion Delivered August 10, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.